08-13-00309-CV



Order entered October 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01305-CV

                              DEEN T. WILLIAMSON, Appellant

                                                 V.

                            CRAIG HOWARD, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03662-B

                                            ORDER
       The Court has before it appellant’s September 26, 2013 “motion for review of the trial

court sustaining appellant’s affidavit of indigence” and her September 30, 2013 motion to correct

the title of the September 26, 2013 motion and “amended motion requesting the Fifth Court of

Appeals review the trial court’s sustaining the contest against appellant’s affidavit of indigence.”

The Court GRANTS the motions. See TEX. R. APP. P. 20.1(j)(4). We ORDER Lanetta J.

Williams, Official Court Reporter of the County Court at Law No. 2 of Dallas County, Texas, to

file the court reporter’s record in this case within thirty days of the date of this order, without

requiring prepayment of costs. We ORDER the Dallas County Clerk to file the clerk’s record in

this case within thirty days of the date of this order, without requiring prepayment of costs.
/s/   ELIZABETH LANG-MIERS
      JUSTICE